FILED
                             NOT FOR PUBLICATION                              JUL 22 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JEFF AIDNIK,                                      No. 09-16638

               Plaintiff - Appellant,             D.C. No. 2:07-cv-01273-MCE-
                                                  EFB
  v.

BILL RUSSELL, Supervisor Plant OP and             MEMORANDUM *
SHAWN O’CONNER, Plant Manager,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jeff Aidnik, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed the action because Aidnik conceded

that he failed to exhaust prison grievance procedures prior to filing suit. See Wyatt,

315 F.3d at 1120 (“A prisoner’s concession to nonexhaustion is a valid ground for

dismissal . . . .”); see also Booth v. Churner, 532 U.S. 731, 741 (2001) (requiring

exhaustion of administrative remedies regardless of the type of relief sought);

McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring

exhaustion of administrative remedies prior to filing suit).

       Aidnik’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   09-16638